989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.William D. SCHAEFER, Governor;  Pat Conroy, B.C.C.C. UnitManager;  Kenneth E. Taylor, Warden, individually and asWarden of the House of Correction;  Richard A. Lanham,individually and as Commissioner of Correction;  Pat Conroy,individually and as member of Corrections TransportationUnit;  William Britton, individually and as ClassificationSupervisor at Brockbridge;  H. Wayne Martin, individuallyand as Commander of D.O.C. Transportation;  Clifford P.Kelly, individually and as Shift Commander on 2 PM to 10 PMshift at Brockbridge;  Lehrman Dotson, individually and asShift Commander of 6 AM to 2 PM Shift at Brockbridge;William D. Filbert, Jr., individually and as AssistantWarden at Brockbridge;  Michael Wells, individually and asShift Commander on 2 PM to 10 PM shift at Brockbridge;Randolph Glasco, individually and as Prison Guard atB.C.C.C.;  Thomas R. Corcoran, individually and as Warden ofBrockbridge Prison;  Jacqueline Floyd, individually and as aSergeant Assigned to B.C.C.C., Defendants-Appellees.
No. 92-6787.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 23, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-90-3339-K)
Aaron Holsey, Appellant Pro Se.
John Joseph Curran, Jr., Atty.  Gen., Stephanie Judith Lane-Weber, Assistant Atty. Gen., Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Schaefer, No. CA-90-3339-K (D. Md. July 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 The motion to withdraw motion for stay is granted, and the motion for stay pending appeal is stricken from the docket.  The Motion for Transfer to Federal Custody and for Sanction is denied